Citation Nr: 0511184	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to July 
1976, and from October 1978 to July 1998.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.  In order to 
clarify the issue on appeal, a discussion of the procedural 
history is warranted.

In December 1998, the RO denied service connection for heart 
and chest pain with elevated cholesterol, noting that there 
was no evidence of heart disease.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
December 15, 1998.  He did not appeal.

In November 2001, the veteran requested to reopen his claim 
for service connection for hypertensive vascular disease.  In 
April 2002, the RO denied service connection for hypertension 
and myocardial infarction with coronary artery bypass graft, 
without discussion of whether new and material evidence had 
been provided to reopen the claim.  

In light of the final rating decision in December 1998, the 
Board has recharacterized the issue on appeal as whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for cardiovascular 
disease.  This is not prejudicial to the veteran, as the 
Board herein reopens the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Additionally, the issue of service connection for 
cardiovascular disease on the merits is addressed in the 
REMAND portion of the decision below and REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  




FINDINGS OF FACT

1.  Entitlement to service connection for heart and chest 
pain with elevated cholesterol was denied by the RO in a 
December 1998 decision.  The veteran did not appeal.  

2.  The evidence received since the December 1998 rating 
decision was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for cardiovascular disease, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 1998 rating decision denying entitlement to 
service connection for cardiovascular disease, characterized 
as heart and chest pain with elevated cholesterol, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  The evidence received since the December 1998 decision is 
new and material and the claim for entitlement to service 
connection for cardiovascular disease is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records note that his 
cholesterol was monitored while in service, and an annual 
coronary artery risk evaluation dated in April 1989 noted 
that he was determined to be at significant risk for 
developing coronary artery disease based on cholesterol 
testing.  

In August 1995, the veteran was seen with complaints of chest 
pains radiating into his neck, left shoulder, and left upper 
arm, described as sharp, stabbing pain, worse with certain 
movements.  Pain reportedly decreased upon lying down, but 
increased with pressing on the upper chest and with movement 
of the left shoulder, especially abduction.  He was diagnosed 
with atypical chest pain, "probably musculoskeletal."  A 
diagnostic radiology test in August 1995 found no active 
cardiopulmonary or pleural disease.  He was followed up for 
chest pains in September 1995.  In October 1995, the veteran 
had a normal myocardial perfusion scan.  

In June 1998, the veteran was seen with left arm pain and 
chest pains, with occasional tingling in the fingers.  He had 
an electrocardiogram (EKG), without changes of ischemia, past 
infarct; but borderline left ventricular hypertrophy (LVH).  
Also in June 1998, the veteran underwent a graded exercise 
stress test, including an EKG, which showed no evidence of 
myocardial ischemia, ischemic changes, or arrhythmia.  

After service in September 1998, the veteran underwent a VA 
general medical examination.  Blood pressure was 153/92 and 
150/94.  He was diagnosed hypertension, chest pain, and 
hypercholesterolemia.

On VA heart examination in September 1998, chest x-ray and 
EKG were normal and there was no evidence of reversible 
ischemia or scarring.  Blood pressure was 132/82, 125/89, and 
126/87.  The examiner diagnosed hypercholesterolemia, but 
myocardial perfusion test, 2-D Echo/Doppler study, and EKG 
showed no evidence of coronary artery disease.  

In a December 1998 rating decision, the veteran's claim for 
entitlement to service connection for heart and chest pain 
was denied, on the basis that the evidence of record did not 
show a diagnosis of heart disease at that time.  He was 
notified of this decision and of his appellate rights by 
letter dated December 15, 1998.  He did not appeal.  

In November 2001, the veteran sought to reopen his claim for 
service connection for hypertensive vascular disease.  He 
provided Scott & White Hospital outpatient treatment records 
dated from September 2000 to November 2001.  These records 
showed that he presented with complaints of left-sided chest 
pain radiating to his neck and left arm in September 2000.  
The impression was chest pain.  The veteran sought treatment 
for left arm pain several days later.  He had an unremarkable 
EKG with no evidence of acute ischemic changes.  He was 
diagnosed with musculoskeletal left shoulder and rhomboidal 
pain.  

In September 2001, Scott & White records show diagnosis of 
three-vessel coronary artery disease, with markedly 
diminished left ventricular function and an acute myocardial 
infarction.  The veteran underwent a coronary artery bypass 
graft.  An echocardiogram report showed left ventricular 
enlargement with depressed ejection fraction of 20 to 25 
percent; wall motion abnormalities; possible left ventricular 
apical thrombus; mild mitral regurgitation; aortic valve 
sclerosis without stenosis; and diastolic dysfunction.  

In August 2004, the veteran and his wife presented testimony 
before a decision review officer at the Waco RO.  At the 
hearing, the veteran stated that his first post-service 
treatment for a heart condition was in 2000.  The veteran 
also discussed his in-service treatment for high cholesterol, 
which he linked to his current heart disease, relying on 
information he found in the library and online.  He also 
submitted supporting documents consisting of printouts from 
an online website.  

In September 2004, he submitted a partial transcript of a 
televised interview from the CNN website.


II.  Legal analysis

In a December 1998 rating decision, the RO denied service 
connection for heart and chest pain with elevated 
cholesterol.  The veteran was notified of this decision and 
of his appellate rights by letter dated December 15, 1998.  
He did not appeal.  Therefore, the RO's decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (2004).

Once a rating decision becomes final under section 7105, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed, 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), and 
consideration must be given to all the evidence since the 
last final denial of the claim.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  

The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, it 
must make a finding that new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108, Barnett, 83 F.3d 1380; 
Elkins v. West, 12 Vet. App. 209 (1999).  

At the time of the last final rating decision in December 
1998, there was insufficient evidence of record establishing 
the presence of cardiovascular disease.  The newly submitted 
evidence includes the veteran's Scott & White outpatient 
treatment records showing that he has undergone coronary 
artery bypass graft and was diagnosed with three-vessel 
coronary artery disease, with markedly diminished left 
ventricular function and an acute myocardial infarction.  The 
September 2001 diagnosis is sufficient to reopen the claim 
because it shows a current diagnosis of cardiovascular 
disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim 
for entitlement to service connection for cardiovascular 
disease is thus reopened.  

Finally, the Board notes that the duty to notify and assist 
with regard to the issue of whether new and material evidence 
has been received has been met to the extent necessary to 
reopen the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for cardiovascular 
disease is reopened.  To this extent only, the appeal is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The record shows complaints of chest pain in service in 1995 
and 1998, and a diagnosis of three-vessel coronary artery 
disease, with markedly diminished left ventricular function 
and an acute myocardial infarction, in September 2001.  In 
the Board's view, a VA examination and medical opinion is 
necessary for a determination on the merits of the claim.  
See 38 U.S.C.A. § 5103A(d).  

Accordingly, the claim is REMANDED for the following:  

1.  Schedule the veteran for a VA 
cardiovascular examination.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiner, and the examiner should 
review the claims file and indicate in 
his or her report that the claims file 
was in fact reviewed.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any cardiovascular 
disease, including hypertension, found to 
be present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed 
cardiovascular disease had its onset 
during active service or within the first 
post-service year, or is related to any 
in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions. 

2.  Then, review the claims folder and 
ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


